DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 12/17/2021 has been entered into the record.  Claim 1 is amended.  Claims 5, 18, and 20 are canceled.  Claims 10-17 and 19 are withdrawn.  New claims 21 and 22 are presented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezaki et al. (JP 10-247675 A; see attached English language machine translation), hereafter referred to as Ezaki.
Consider claim 1.  Ezaki teaches an electronic device manufacturing system, comprising:  a transfer chamber (32); a plurality of processing chambers (33) connected to the transfer chamber; a load lock (34) connected to the transfer chamber; and a factory interface (30) connected to the load lock, wherein the factory interface is moveable between a first position and a second position (see fig. 2), wherein:  the factory interface interfaces with a first side of the load lock (left side of 36 in fig. 1); the factory interface, while oriented in the first position, is positioned for transfer of one or more substrates between the factory interface and the load lock (via 40), wherein at least one of the transfer chamber or 
Consider claim 2.  Ezaki teaches that the first position is a first position relative to the load lock, and wherein the second position is a second position relative to the load lock (see fig. 2).
Consider claim 3.  Ezaki teaches that the one or more moveable components comprise at least one of a hinge, a slide, or a set of wheels (38).
Consider claim 4.  Ezaki teaches that the factory interface comprises a linear slide (base of 37) disposed at a bottom of the factory interface.
Consider claim 8.  Ezaki teaches that the factory interface comprises a first portion (44, 43) of a locking mechanism and the load lock comprises a second portion (36) of the locking mechanism, and wherein the first portion of the locking mechanism is configured to engage with the second portion of the locking mechanism such to secure the factory interface in the first position during operation of the electronic device manufacturing system (see paragraph [0129]).
Consider claim 9.  Ezaki’s factory interface is capable of performing the recited functional language:  moved between approximately 24 to approximately 60 inches when moved from the first position and the second position.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ezaki (JP 10-247675 A) in view of Hanson (US 6,672,820 B1).
Consider claims 6 and 7.  Ezaki does not explicitly teach utility cable as claimed.  Hanson teaches utility cables (72, 73) configured to protect one or more utility lines that provide utilities to semiconductor wafer robots (62, 64) during operation of an electronic device manufacturing system; a first end of the one or more utility cables is mounted to an outlet of a utility supply that has a fixed position that is unchanged between a first position of the robots and a second position of the robots; and a second end of the one or more utility cables is mounted to an inlet of the robots (see fig. 16 and column 10, lines 42-47); the one or more utility lines comprise a power utility line configured to provide power to the robots (see column 10, lines 42-47).  It would have been obvious to a person having ordinary skill in the art to modify Ezaki’s factory interface with utility cables as taught by Hanson in order to safely provide power to operate the factory interface.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ezaki (JP 10-247675 A) in view of Lei et al. (US 8,367,565 B2), hereafter referred to as Lei.
Consider claims 21 and 22.  Ezaki teaches an electronic device manufacturing system, comprising:  a transfer chamber (32); a plurality of processing chambers (33) connected to the transfer chamber; a load lock (34) connected to the transfer chamber; and a factory interface (30) connected to the load lock, wherein the factory interface is moveable between a first position and a second position (see fig. 
Ezaki teaches wheels (38) which permit the factory interface to slide in a linear direction, but does not explicitly teach that the linear slide has a second component coupled to a floor of the electronic device manufacturing system.  Lei teaches a factory interface (112) comprising a linear slide (see fig. 6B) that enables the factory interface to be movable between a first position and a second position, wherein a first component (portion of 112 which engages 114) of the linear slide is coupled to a bottom of the factory interface and a second component (114) of the linear slide is coupled to a floor of the electronic device manufacturing system.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652